Title: To James Madison from Alexander James Dallas, 29 June 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
29 June 1816

The inclosed report gives you the result of our consultation on the Resolution of the 29. of April 1816.  I entertained a doubt, for a moment, upon the power of the Treasury to make a discrimination in the terms of paying different descriptions of public debt and duties.  I am satisfied, however, upon reflection, that the arrangment is indispensable for the accommodation of the country; and as the rule is a general one, applying to the kind of debt, and not to the person of the debtor, I perceive no breach of law, or of impartiality.  As soon as the papers are returned to me with your opinion, I will act upon them.  I am, Dear Sir, most respectfully & faithfully, Yr. obed Serv

A.J. Dallas

